Case: 18-11643   Date Filed: 01/14/2019   Page: 1 of 5




                                                        [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 18-11643
                       Non-Argument Calendar
                     ________________________

                 D.C. Docket No. 9:17-cr-80207-WJZ-1



UNITED STATES OF AMERICA,

                                                          Plaintiff - Appellee,

                                 versus



MANUEL L. MENDEZ-DELGADO,

                                                       Defendant - Appellant.

                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    ________________________

                           (January 14, 2019)
              Case: 18-11643     Date Filed: 01/14/2019   Page: 2 of 5


Before MARCUS, MARTIN, and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Manuel Mendez-Delgado appeals his conviction for illegal reentry. The

government contends we lack jurisdiction to hear this appeal. However, we do

have jurisdiction, and we affirm Mendez-Delgado’s conviction.

                                         I.

      In 2004, an Immigration Judge ordered Mendez-Delgado removed in

absentia after he failed to appear at a hearing. Mendez-Delgado was later

apprehended and removed from the United States in 2010.

      Then Mendez-Delgado again reentered the United States unlawfully. He

was arrested for failure to appear in a state court matter in 2017. This brought him

to the attention of the Department of Homeland Security, and he was indicted for

illegal reentry after having been removed in violation of 8 U.S.C. § 1326(a).

      Mendez-Delgado moved to dismiss the indictment, challenging the validity

of the underlying order of removal. The District Court denied the motion to

dismiss and convicted Mendez-Delgado of illegal reentry after a bench trial. This

appeal timely followed.

                                         II.

      We review de novo our subject matter jurisdiction. United States v.

Winingear, 422 F.3d 1241, 1245 (11th Cir. 2005) (per curiam). We also review de

                                         2
              Case: 18-11643     Date Filed: 01/14/2019     Page: 3 of 5


novo a collateral challenge to the validity of a deportation order. United States v.

Watkins, 880 F.3d 1221, 1224 (11th Cir. 2018) (per curiam).

                                         III.

      The government’s sole argument on appeal is that this court lacks

jurisdiction because Mendez-Delgado failed to exhaust available remedies. It is

true that Mendez-Delgado had to exhaust administrative remedies, but his failure

to do so does not necessarily deprive us of jurisdiction.

      The Immigration and Nationality Act (INA) prohibits collateral attacks on

removal orders underlying illegal reentry charges unless “(1) the alien exhausted

any administrative remedies that may have been available to seek relief against the

order; (2) the deportation proceedings at which the order was issued improperly

deprived the alien of the opportunity for judicial review; and (3) the entry of the

order was fundamentally unfair.” 8 U.S.C. § 1326(d). But this provision does not

“contain . . . jurisdictional terms.” Gonzalez v. Thaler, 565 U.S. 134, 143, 132 S.

Ct. 641, 649 (2012) (clarifying that a provision of the Antiterrorism and Effective

Death Penalty Act is nonjurisdictional). Rather, it requires a defendant to

“demonstrate[]” that all three conditions are met in order to mount a collateral

attack on a removal order. 8 U.S.C. § 1326(d). In other words, § 1326(d)

establishes what a defendant must prove in order to prevail on the merits of a

collateral attack. See Watkins, 880 F.3d at 1224–26 (adjudicating the merits of a

                                          3
              Case: 18-11643     Date Filed: 01/14/2019    Page: 4 of 5


collateral challenge to a removal order). This provision does not deprive us of

jurisdiction over the direct appeal of a criminal conviction where a defendant fails

to exhaust.

      The government cites the jurisdictional limitation on reviewing final orders

of removal in 8 U.S.C. § 1252, but reliance on this provision is misplaced. This

statute establishes our jurisdiction to review orders of the Bureau of Immigration

Appeals. See 8 U.S.C. §§ 1252(a)(1), 1252(b); 28 U.S.C. § 2341 et seq. Before us

here is a criminal appeal from a district court judgment over which we have

jurisdiction pursuant to 28 U.S.C. § 1291. Section 1252 does not apply.

                                         IV.

      For his part, Mendez-Delgado says an in absentia order of removal is per se

a due process violation after the Supreme Court’s decision in Padilla v. Kentucky,

559 U.S. 356, 130 S. Ct. 1473 (2010). This argument fails.

      Padilla held that the Sixth Amendment requires criminal defense counsel to

advise clients whether a plea carries a risk of removal. Id. at 374, 130 S. Ct. at

1486. The case had nothing to do with the Fifth Amendment’s due process clause.

Indeed, the only mention of due process in the Padilla opinion came in dissent.

See id. at 391 & n.1, 130 S. Ct. 1498 & n.1 (Scalia, J., dissenting). Neither did

Padilla have anything to say about whether in absentia removal orders per se

violate due process.

                                          4
               Case: 18-11643     Date Filed: 01/14/2019    Page: 5 of 5


      Mendez-Delgado claims the due process clause now per se forbids entry of

removal orders in absentia because Padilla recognized that removal is a

“particularly severe ‘penalty.’” Id. at 365, 130 S. Ct. at 1481 (quoting Fong Yue

Ting v. United States, 149 U.S. 698, 740, 13 S. Ct. 1016, 1032 (1893)). He says

the recognition that removal may amount to a penalty means that the due process

protections afforded in criminal proceedings should apply in removal proceedings,

as well.

      We reject this argument. The Supreme Court has referred to removal as a

penalty for over a century. See id. Yet it has never held that the due process

protections guaranteed in criminal proceedings apply equally in removal

proceedings. Quite the contrary: it has long held that “[a] deportation proceeding

is a purely civil action to determine eligibility to remain in this country,” INS v.

Lopez-Mendoza, 468 U.S. 1032, 1038, 104 S. Ct. 3479, 3483 (1984), and it

adhered to that view in Padilla, see 559 U.S. at 365–66, 130 S. Ct. at 1481. What’s

more, the Supreme Court has consistently used a balancing test to determine

whether removal procedures comport with due process. See, e.g., Landon v.

Plasencia, 459 U.S. 21, 32–37, 103 S. Ct. 321, 329–32. We find nothing in Padilla

to suggest that the Supreme Court abandoned the balancing approach, such that an

order of removal entered in absentia per se violates due process.

      AFFIRMED.

                                           5